Citation Nr: 0840822	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 decision review officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri.

Preliminarily, the Board notes that the claims file contains 
correspondence between VA and two Senators and a 
Congresswoman regarding the status of the veteran's case.  
These letters were received after the issuance of a June 2006 
supplemental statement of the case, and as such have not been 
considered by the RO.  The Board notes, however, that the 
veteran's representative, in an October 2008 informal hearing 
presentation, waived the right to have these letters referred 
to the agency of original jurisdiction (AOJ) for review.  See 
38 C.F.R. § 20.1304.  Further, the letters are not pertinent 
to this appeal as they do not relate to or have a bearing on 
the merits of the appellate issue.  Id.  Therefore, this 
appeal may be considered without any prejudice resulting to 
the veteran.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by symptoms of anxiety, sleep impairment, 
nightmares, irritability, flashbacks, intrusive thoughts, 
depression, and trouble communicating; objectively, 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with a 
Global Assessment of Functioning score indicating mild 
symptoms upon VA examination.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the instant case, the April 2005 DRO decision granted the 
veteran's claim of entitlement to service connection for 
PTSD.  Because the veteran's claim was thereby substantiated, 
his filing of a notice of disagreement as to the April 2005 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 
(Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3)) (effective May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.

A January 2006 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating PTSD 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this DC.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  In addition, a March 2006 
letter from VA to the veteran informed him of the general 
disability rating and effective date criteria as the Court 
required in Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and assessment.  In addition, the claims 
file contains the report of a VA Compensation and Pension 
Examination conducted in March 2005.  The claims file also 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board notes that the 
veteran submitted a VCAA Notice Response form, dated May 
2006, which indicates that he has no further information or 
evidence to submit to substantiate his claim.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

In the October 2008 informal hearing presentation, the 
veteran's representative notes that VA must provide a new 
examination where available evidence is too old to adequately 
evaluate the state of a veteran's disability.  Because the 
veteran's VA examination was in March 2005, the veteran's 
representative states that the Board should consider 
"remanding this case back to the AOJ for the completion of a 
new VA mental health examination."  The Board does not find, 
however, that a more contemporaneous examination is necessary 
in this instance.  The Board observes that the "mere passage 
of time" does not render an old examination inadequate.  
Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In 
Palczewski, the Court noted that the veteran did not submit 
additional evidence showing a change in his condition nor did 
he allege at a hearing that the condition had worsened.  
Further, the Court noted a factor to consider was whether the 
submission or identification of additional lay or medical 
evidence raised the question of whether the medical evidence 
of record was sufficient to render a decision on the claim.  
Palczewski, 21 Vet. App. at 183.

In this case, the Board finds there is sufficient medical 
evidence of record to decide this claim.  In support of this 
conclusion, the Board observes that the claims file contains 
VA medical records discussing the state of the veteran's 
mental health from as late as May 2006.  Further, the VA 
records dated after the March 2005 VA examination do not 
demonstrate that the veteran's mental health has worsened 
since that point.  See e.g., May 2006 VA Medical Record 
(noting that the veteran stated that he was doing well 
without taking an anti-depressant, and that he "does not 
want to take Citalopram as he had no symptoms of depression 
or post-traumatic stress disorder except for insomnia"); 
August 2005 VA Medical Record (stating that the veteran "has 
been feeling pretty good" and is "dealing with his Vietnam 
memories effectively with the help of his therapist").  
Therefore, the Board finds that the competent medical 
evidence of record in this case is sufficient to accurately 
portray the veteran's current state of mental health, and no 
new VA examination is required.  As such, the Board finds 
that a remand is not necessary.  See 38 U.S.C.A. 
§ 5103A(d)(2)(C); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
DC 9411 (2008).  VA's Schedule for rating mental disorders 
reads, in pertinent part, as follows:

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to DSM-IV, a GAF score of 71 to 80 indicates 
the examinee has symptoms, if at all, that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See also Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Legal Analysis

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  The 
Board notes that the veteran's medical records reflect Axis I 
diagnoses of PTSD, depressive disorder NOS, and bipolar 
disorder.  See May 2006 VA Medical Record; March 2005 VA 
Examination; November 2003 VA Medical Record.  The veteran is 
not service connected for bipolar disorder or depressive 
disorder NOS.  However, in assessing the severity of the 
service-connected disability at issue, the Board is precluded 
from differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In the event that any nonservice-connected symptoms 
have not been clinically dissociated from manifestations of 
the veteran's service-connected PTSD, VA must presume that 
all impairment shown is part and parcel of the service-
connected disability.

After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation in effect for the rating period 
on appeal, and that a higher rating is not warranted.

A review of the evidence reveals that the veteran's PTSD is 
productive of symptoms of anxiety, sleep impairment, 
nightmares, irritability, flashbacks, intrusive thoughts, 
depression, and trouble communicating.  See e.g., June 2005 
VA PTSD Assessment Summary; March 2005 VA Examination; 
November 2003 VA Medical Record.  As explained below, 
however, the evidence of record does not demonstrate that the 
veteran's PTSD disability more closely approximates the 
criteria for a 50 percent disability rating under DC 9411.

With regard to flattened affect, the March 2005 VA 
examination found the veteran's mood and affect to be 
generally appropriate.  In addition, almost all other VA 
medical records note that the veteran's affect was 
appropriate at the time seen.  The Board acknowledges a June 
2004 VA medical record, which states that the veteran 
presented with a subdued mood and limited response, and a 
December 2003 VA medical record, noting that the veteran 
presented with an overall depressed manner and affect.  
However, the June 2004 report goes on to note that the 
veteran had been able to work, and that he could answer 
questions appropriately and showed no evidence of a thought 
disorder.  The December 2003 report notes that the veteran 
has been working, and that he is alert, oriented, neatly 
dressed, and casually groomed.  In addition, the December 
2003 report notes that the veteran is pleasant, cooperative, 
responds well to questions, and shows no evidence of a 
thought disorder.  Further, the December 2003 report noted no 
evidence of cycles of highs and lows, and no interruption of 
sleep related to expansive mood or euphoria. The Board finds 
that these limited instances of flattened affect, in context 
with the other findings in those reports, and compared with 
the other competent medical evidence of record, do not 
support a finding that the veteran's disability more closely 
approximates the next higher rating as defined in DC 9411.

In addition, the competent medical evidence of record does 
not show that the veteran has any communication difficulties.  
The March 2005 VA examination noted that the veteran's speech 
was clear and discernable.  The August 2005 VA medical record 
noted that the veteran made good eye contact and spoke 
clearly, coherently, and relevantly.  There is also a June 
2003 VA medical record reflecting that the veteran's speech 
was coherent, and that he answered questions in a relevant 
manner.

Likewise, the evidence of record fails to demonstrate that 
the veteran has panic attacks at a rate of more than once a 
week.  There is only one instance of a panic attack 
documented in the record.  See December 2004 VA Medical 
Record (stating the veteran had a panic attack in a 
restaurant).

Regarding comprehension skills, the veteran scored 29 out of 
30 in a Folstein Mini-Mental examination administered at the 
March 2005 VA examination.  It was noted that a score of 23 
or less would have suggested need for further assessment.  
The March 2005 VA examiner found that the veteran had no 
difficulty with immediate recall tasks, although he was only 
able to recall two of the three words he had been asked to 
remember on a delayed recall task.  In addition, during the 
attention and calculation portion of the mental status 
examination, the veteran was able to complete serial sevens 
and spell the word "world" backwards correctly, although a 
"slowness of pace" was noted.  No problems were noted on 
the language portion of the March 2005 VA examination.  With 
regard to the veteran's inability to recall a word on the 
delayed recall task, the Board finds that this is more 
appropriately characterized as mild memory loss (including 
forgetting recent events) under a 30 percent disability 
rating, than impairment of short and long term memory (e.g., 
retention of only highly learned material, or forgetting to 
complete tasks) in accordance with a 50 percent disability 
rating.

In addition, the competent medical evidence of record does 
not demonstrate that the veteran has either impaired judgment 
or impaired abstract thinking.  See e.g., May 2006 VA Medical 
Record (finding that the veteran as no thought or perceptual 
disorders); August 2003 VA Medical Record (noting the 
veteran's thought process to be clear and logical); June 2003 
VA Medical Record (noting that the veteran's thinking was 
well organized and rational); February 2003 VA Psychiatric 
Progress Note (noting the veteran to be of average 
intelligence).

With regard to disturbances of motivation and mood, the 
evidence of record shows that the veteran demonstrates 
irritability.  The June 2004 VA medical record notes that the 
veteran is irritable, but denied excessive outbursts.  The 
December 2003 VA medical record states that the veteran 
experienced difficulty with mood swings and was irritable.  
However, the December 2003 report notes that the veteran has 
been prescribed Citalopram and notes that this medication has 
been "the most helpful to [the veteran] and helped stabilize 
his mood."  The Board finds that this evidence of 
irritability, considered in conjunction with all other 
competent evidence of record, is not sufficient to support a 
finding that the veteran's disability more closely 
approximates the criteria for a 50 percent disability rating 
under DC 9411.

With regard to maintaining effective social relationships, 
the March 2005 VA examination notes that the veteran 
periodically attends Disabled American Veteran's meetings, 
and occasionally attends church.  The veteran lives with his 
wife, to whom he has been married since 1971.  See December 
2004 VA Medical Record; March 2005 VA Examination.  The March 
2005 VA examination notes that the veteran has three 
children, and that he maintains contact with a brother and a 
sister.  There is evidence that the veteran and his wife 
perform activities together.  See October 2005 VA Medical 
Record (showing the veteran's wife accompanying him and 
participating in his therapy session); March 2005 VA 
Examination (noting that the veteran and his wife "generally 
stay at home but occasionally will go out and eat").  In 
addition, there is evidence that the veteran gets along well 
with his family.  See, e.g., May 2006 VA Medical Record; 
August 2005 VA Medical Record.

The Board acknowledges that there are also VA medical records 
noting difficulties in the veteran's relationship with his 
wife.  See, e.g., June 2005 VA Psychiatric Progress Note 
(stating that the veteran's relationship with his wife is 
"rather cold now"); May 2005 Medical Record (indicating 
that the veteran "has no particular stressors other than [a] 
cold and indifferent relationship with his wife").  The 
Board also acknowledges that the evidence of record indicates 
that the veteran has some difficulty maintaining social 
relationships.  See June 2005 VA PTSD Assessment Summary 
(noting that the veteran "cannot stand to be around 
people"); December 2004 VA Medical Record (stating that the 
veteran "has very limited friends"); July 2005 Notice of 
Disagreement (noting that the veteran does not go anywhere 
except for work and home, and that crowds bother him).

With regard to difficulty maintaining social relationships, 
the Board finds that the above-mentioned evidence of the 
veteran's psychiatric disability is adequately accounted for 
in the veteran's current 30 percent disability rating.  In 
particular, although there is some evidence of social 
impairment, it is evident that the veteran generally 
functions satisfactorily, with routine behavior, self-care, 
and conversation normal.  See e.g., December 2003 VA Medical 
Record (noting the veteran to be alert, oriented, neatly 
dressed, and casually groomed); April 2003 VA Medical Record 
(indicating that the veteran was clean, neat, and 
cooperative); August 2005 VA Medical Record (noting that the 
veteran made good eye contact and spoke clearly, coherently, 
and relevantly); June 2003 VA Medical Record (reflecting that 
the veteran's speech was coherent, and that he answered 
questions in a relevant manner).  

With regard to maintaining effective work relationships, the 
March 2005 VA examination report notes that the veteran has 
had to take a cut in pay, and can no longer work full time.  
The June 2005 VA PTSD assessment summary notes that when 
stressful events occur at work, the veteran "has to leave 
and take a walk to calm down."  The November 2003 VA medical 
record notes that the veteran was still working, but that he 
felt like he was almost to the point where he could work no 
longer because of his symptoms.

There is a lay statement on behalf of the veteran's employer, 
received in March 2006, which states that the veteran's 
memory has gotten worse, that he has problems with anger, and 
that "it seems as if he doesn't get much sleep, which 
affects his work."  The veteran's employer goes on to note 
that he has cut the veteran back to 20 hours per week.  The 
veteran's employer states that he believes the veteran is no 
longer able to hold down a full-time job, and notes that he 
only continues to provide a job for the veteran because he 
was a good friend to his father. 

In his March 2006 substantive appeal, the veteran states that 
he has decreased the number of hours per week that he works 
to about 20.  The veteran notes getting easily aggravated and 
arguing with other workers.  The veteran notes that his 
current boss has made concessions to allow him to go home 
when he gets upset.  The veteran also notes his nightmares 
make it difficult to sleep, which in turn makes it hard to 
function at work.

To the extent that the veteran's statements, and his 
employer's lay statement, report symptoms the veteran has 
experienced, the Board finds them to be competent.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent 
that these statements purport to convey any medical 
conclusion regarding the veteran's disability, the Board 
notes that lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board acknowledges that the evidence discussed above 
demonstrates that the veteran has some difficulty maintaining 
effective work and social relationships.  It is also noted, 
however, that the evidence of record demonstrates that the 
veteran is successful in maintaining these types of 
relationships at times as well.  See May 2006 VA Medical 
Record (noting that the veteran gets along well with his 
family); June 2005 VA Psychiatric Progress Note (stating that 
the veteran continues to work as a truck dispatcher).  The 
Board notes that, generally, the degrees of disability 
contemplated in rating decisions are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

In this instance, the competent clinical evidence does not 
demonstrate that the veteran's psychiatric disability more 
closely approximates a 50 percent rating.  Instead, the 
competent clinical evidence of record demonstrates that the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  See, e.g., May 2006 VA 
Medical Record (noting that the veteran was well-dressed and 
well-groomed); March 2005 VA Examination (finding the 
veteran's speech to be clear and discernable).  In light of 
this, the Board finds that the 30 percent disability rating 
currently assigned to the veteran is appropriate.

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture most nearly approximated by 
the next-higher 50 percent evaluation for PTSD under DC 9411.  
In so finding, the Board does acknowledge GAF scores of 50 
assigned in certain VA medical records.  See June 2005 VA 
PTSD Assessment Summary; May 2003 VA Medical Record.  The 
Board notes, however, that the veteran also had GAF scores of 
60 in other VA medical records.  See, e.g., June 2005 VA 
Psychiatric Progress Note; April 2003 VA Medical Record.  The 
March 2005 VA examination found a GAF score of 61 - 65.  In 
addition, more recent VA medical records have found even 
higher GAF scores.  See August 2005 VA Medical Record 
(finding a GAF score of 70); May 2006 VA Medical Record 
(finding a GAF score of 80).  While the GAF scores of 50 
would indicate that the veteran has serious symptoms, or a 
serious impairment in social and occupational functioning, 
the record as a whole demonstrates that the veteran's 
psychiatric disability more closely approximates the criteria 
for a 30 percent disability rating.  In particular, the Board 
notes the May 2006 VA medical record which states that the 
veteran is doing well without taking anti-depressants, and 
that he has no symptoms of depression or post-traumatic 
stress disorder except for insomnia.  See also August 2005 VA 
Medical Record (stating that the veteran is dealing with his 
Vietnam memories effectively with the help of his therapist).  
In light of this, the Board finds that the veteran's GAF 
scores of 50 are less probative than the other medical 
evidence of record supporting a 30 percent disability rating.

Based on the foregoing, the Board finds that the veteran's 
currently assigned 30 percent rating for PTSD is appropriate, 
and the competent medical evidence of record does not show 
distinct periods exhibiting symptoms that would warrant 
staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
veteran, making the benefit of the doubt rule inapplicable.

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with his employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although 
difficulty maintaining work relationships is recognized, as 
stated above, it does not rise to the level of "marked 
interference" and is adequately accounted for in the 
veteran's current 30 percent schedular disability rating.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


